JOSEPH, J.
Our previous decision in this Workers’ Compensation case, 38 Or App 381, 590 P2d 281 (1979), was reversed and remanded to this court by the Supreme Court. 288 Or 255, 605 P2d 265 (1980). In that decision the Supreme Court said:
"We believe that the compensability of on-premises injuries sustained while engaged in activities for the personal comfort of the employee can best be determined by a test which asks: Was the conduct expressly or impliedly allowed by the employer?” 288 Or at 266.
The court pointed out that neither the Board nor this court "considered the facts of this case in the light of the rule we have adopted in this opinion.” 288 Or at 267. We therefore remand to the Board for further proceedings consistent with the Supreme Court’s opinion.
Remanded.